      Case 2:16-md-02740-JTM-MBN Document 13131 Filed 07/23/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )      MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )      SECTION: “H” (5)
                                                 )
This document relates to:                        )
Elizabeth Kahn, 16-17039                         )

                               ORDER AND REASONS

         Before the Court is Defendants’ Motion to Exclude Supplemental
Opinion of Dr. Laura Plunkett (Doc. 12575). The Court held oral argument on
the Motion on July 9, 2021. For the following reasons, the Motion is
GRANTED IN PART and DENIED IN PART.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured       and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for August 23, 2021. 2
         Plaintiff Elizabeth Kahn, the second bellwether plaintiff, plans to call
Dr. Laura Plunkett as a witness at trial. Dr. Plunkett is pharmacologist and

1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
    Case 2:16-md-02740-JTM-MBN Document 13131 Filed 07/23/21 Page 2 of 6




toxicologist. On January 13, 2021, this Court issued an Order and Reasons
ruling on Sanofi’s Motion to Exclude Expert Testimony of Dr. Laura Plunkett.3
Since that ruling, Plaintiff has learned that her original labeling expert, Dr.
David Kessler, is no longer available to provide testimony in this case. Because
of this, Plaintiff has now designated Dr. David Ross as well as Dr. Plunkett to
opine on the adequacy of the Taxotere label. In the instant Motion, Sanofi seeks
to exclude Dr. Plunkett’s supplemental testimony relating to labeling. Plaintiff
Kahn opposes the Motion.



                              LEGAL STANDARD

       The admissibility of expert testimony is governed by Federal Rule of
Evidence 702, which provides as follows:
       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:
              (a) the expert’s scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the
              evidence or to determine a fact in issue;
              (b) the testimony is based on sufficient facts or data;
              (c) the testimony is the product of reliable principles and
              methods; and
              (d) the expert has reliably applied the principles and
              methods to the facts of the case. 4
       The current version of Rule 702 reflects the Supreme Court’s decisions
in Daubert v. Merrell Dow Pharms., Inc. 5 and Kumho Tire Co. v. Carmichael. 6
The threshold inquiry in determining whether an individual may offer expert


3 Doc. 11823.
4 FED. R. EVID. 702.
5 509 U.S. 579 (1993).
6 526 U.S. 137 (1999).

                                         2
    Case 2:16-md-02740-JTM-MBN Document 13131 Filed 07/23/21 Page 3 of 6




testimony under Rule 702 is whether the individual has the requisite
qualifications. 7 After defining the permissible scope of the expert’s testimony,
a court next assesses whether the opinions are reliable and relevant. 8 As the
“gatekeeper” of expert testimony, the trial court enjoys broad discretion in
determining admissibility. 9
       First, to assess reliability, a court considers whether the reasoning or
methodology underlying the expert’s testimony is valid. 10 The party offering
the testimony bears the burden of establishing its reliability by a
preponderance of the evidence. 11 Courts should exclude testimony based
merely on subjective belief or unsupported speculation.                         12   Courts must,
however, give proper deference to the traditional adversary system and the
role of the jury within that system.                     13   “Vigorous cross-examination,
presentation of contrary evidence, and careful instruction on the burden of
proof are the traditional and appropriate means of attacking shaky but
admissible evidence.”          14   After assessing reliability, a court evaluates
relevance. 15 In doing so, a court must determine whether the expert’s
reasoning or methodology “fits” the facts of the case and will thereby assist the
trier of fact in understanding the evidence. 16




7 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011). See also Wilson v.
  Woods, 163 F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow an expert
  witness to testify if it finds that the witness is not qualified to testify in a particular field or
  on a given subject.”).
8 See United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010). See also Wellogix, Inc. v.

  Accenture, L.L.P., 716 F.3d 867, 881–82 (5th Cir. 2013).
9 Wellogix, 716 F.3d at 881.
10 See Daubert, 509 U.S. at 592–93.
11 See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).
12 See Daubert, 509 U.S. at 590.
13 See id. at 596.
14 Id.
15 Burst v. Shell Oil Co., 120 F. Supp. 3d 547, 551 (E.D. La. June 9, 2015).
16 Id.

                                                  3
     Case 2:16-md-02740-JTM-MBN Document 13131 Filed 07/23/21 Page 4 of 6




                                LAW AND ANALYSIS

       On January 13, 2021, this Court issued an Order and Reasons ruling on
Sanofi’s Motion to Exclude Expert Testimony of Dr. Laura Plunkett. 17 The
Court wrote that “Dr. Plunkett did not conduct an analysis to assess general
causation, so she may not suggest to the jury that Taxotere can cause
permanent alopecia.” 18 In pertinent part, the Court ruled that Dr. Plunkett
may not testify (1) that Taxotere carries an independent risk of permanent
alopecia; or (2) that when used in combination with other drugs, Taxotere is a
“substantial contributing factor” to permanent alopecia. Sanofi argues that Dr.
Plunkett’s supplemental report on labeling should be excluded on these same
grounds.
       In her supplemental report, Dr. Plunkett opines that Sanofi should have
updated its Taxotere label to warn of permanent alopecia before Kahn received
her treatment in 2008. 19 Dr. Plunkett writes that “the standard in terms of
when to include information in a drug’s label is not a causation standard but,
instead, the fact that some information exists such there is a reason to believe
that the drug and the reaction are related to one another.” 20 She further claims
that she is “not offering causation opinions in this case.” 21 In explaining her
conclusion that a label change was warranted, however, she states that:
       [T]he weight-of-the-evidence indicates that it is biologically
       plausible that Taxotere/ docetaxel can cause CIPAL/ PCIA
       [permanent chemotherapy-induced alopecia] when the drug is
       used as an adjuvant to treat early stage breast cancer, that the
       risk of permanent, irreversible alopecia is not rare, that Taxotere/
       docetaxel use carries an independent risk of CIPAL/ PCIA[.] 22

17 Doc. 11823.
18 Id. at 5.
19 Doc. 12739 at 6; Doc. 12575-4 at 18.
20 Doc. 12575-4 at 14.
21 Id. at 13.
22 Id. at 18.

                                          4
      Case 2:16-md-02740-JTM-MBN Document 13131 Filed 07/23/21 Page 5 of 6




Elsewhere in her supplemental report, Dr. Plunkett concludes from a certain
study that Taxotere “carried an independent risk of CIPAL/PCIA in this case
series and was a substantial contributing factor to the condition in the women
studied.” 23
         Sanofi correctly argues that these opinions are just the sort of causation
opinions that this Court previously ruled inadmissible. The Court explained:
         [S]tating that Taxotere carries an independent risk of permanent
         alopecia is indistinguishable from stating that Taxotere alone can
         cause alopecia. Dr. Plunkett, therefore, must take care to state
         only that Taxotere has been associated with an independent risk
         of permanent hair loss.
         For similar reasons, the Court will not permit Dr. Plunkett to
         opine that when used in combination with other drugs, Taxotere is
         a “substantial contributing factor” to permanent alopecia. This
         opinion would “invade the province of the jury.” The jury will be
         tasked with determining proximate causation, and in the Earnest
         trial, the jury was instructed, per Louisiana law, to consider
         whether “Defendants’ conduct was a ‘substantial contributing
         factor’ in bringing about the [alleged injury].” If Dr. Plunkett were
         to tell the jury that Taxotere was a “substantial contributing
         factor” that led to permanent alopecia in patients who took
         combination regimens, the jury may see this as a direct answer to
         the question of proximate causation. For these reasons, Dr.
         Plunkett may not testify that in combination regimens, Taxotere
         is a “substantial contributing factor” to permanent alopecia. 24
         Although Dr. Plunkett makes clear that updating a drug label does not
require proof of causation, she nonetheless veers into causation in explaining
why Sanofi should have updated its label. Just as in her original report, Dr.
Plunkett has not performed a causation analysis. Rather, she has performed
an association analysis. The Court, as it previously ruled, will not allow Dr.




23   Id. at 19.
24   Doc. 11823 at 5–6.
                                          5
      Case 2:16-md-02740-JTM-MBN Document 13131 Filed 07/23/21 Page 6 of 6




Plunkett to opine that Taxotere causes, carries an independent risk, or is a
substantial contributing factor to permanent alopecia.
         That said, the Court finds portions of Dr. Plunkett’s opinion appropriate.
Specifically, she opines that:
         Taxotere/ docetaxel use is associated with an increased risk of
         CIPAL/ PCIA as compared to other drugs used in breast cancer
         treatment. Thus, the evidence discussed in my March Report
         provides important support for my new opinion that there is a
         basis in the Taxotere database, importantly including clinical trial
         evidence, “to believe there is a causal relationship between the
         drug and the occurrence of the adverse event.” 25

The Court finds that Dr. Plunkett has performed the appropriate analysis to
offer this opinion. This opinion does not speak to causation but rather to
association and whether there was a basis to believe a causal relationship
existed. Accordingly, these opinions are appropriate in light of the analysis she
performed and do not run afoul of this Court’s prior order.


                                  CONCLUSION

         For the foregoing reasons, Defendants’ Motion to Exclude Supplemental
Opinion of Dr. Laura Plunkett (Doc. 12575) is GRANTED IN PART and
DENIED IN PART.


         New Orleans, Louisiana, this 23rd day of July, 2021.




                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE



25   Doc. 12575-4 at 18.
                                          6
